               Case 3:20-cv-00893-RS Document 54 Filed 12/22/20 Page 1 of 4
      


    Deepak Gupta (pro hac vice)                                        XAVIER BECERRA
      GUPTA WESSLER PLLC                                                 ATTORNEY GENERAL OF CALIFORNIA
    1900 L Street, NW, Suite 312                                       MYUNG J. PARK
      Washington, DC 20036                                               SUPERVISING DEPUTY ATTORNEY GENERAL
                                                                       Michael S. Dorsi, State Bar No. 281865
      (202) 888-1741
                                                                         Linda L. Gandara, State Bar No. 194667
    deepak@guptawessler.com                                            Deputy Attorney General
                                                                         455 Golden Gate Avenue, Suite 11000
    Neil K. Sawhney (State Bar No. 300130)                             San Francisco, CA 94102-7004
      GUPTA WESSLER PLLC                                                 (415) 510-3802
    100 Pine Street, Suite 1250                                        Michael.Dorsi@doj.ca.gov
     San Francisco, CA 94111
      (415) 573-0336                                                     Attorneys for Defendants
     neil@guptawessler.com

     Alene Anello (State Bar No. 316387)
      ANIMAL LEGAL DEFENSE FUND
   525 East Cotati Avenue
   Cotati, CA 94931
      (707) 795-2533
   aanello@aldf.org

   Attorneys for Plaintiff
                                    UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                                          SAN FRANCISCO DIVISION


        MIYOKO’S KITCHEN,
                Plaintiff,                                     Case No. 3:20-cv-00893-RS
          v.                                                     Hon. Richard Seeborg
 
          KAREN ROSS, in her official capacity                   STIPULATION AND ORDER

          as Secretary of the California                         SETTING BRIEFING
       Department of Food and Agriculture,                    SCHEDULE ON DEFENDANTS’
          and STEPHEN BEAM, in his official                      MOTION FOR SUMMARY
       capacity as Branch Chief of the Milk                   JUDGMENT

       and Dairy Food Safety Branch,
                                                                 Current date: February 4, 2021
                  Defendants.                                    Time:         1:30pm

                                                                 Courtroom: 3

                                                                 Trial Date:   August 23, 2021
                                                              Action Filed: February 6, 2020

 

 


               Stipulation and Proposed Order re Briefing Schedule on Motion for Summary Judgment (Case No. 3:20-cv-893-RS)
           Case 3:20-cv-00893-RS Document 54 Filed 12/22/20 Page 2 of 4
      


                                                     STIPULATION
           WHEREAS, the defendants filed their motion for summary judgment (ECF No. 52) on
 
      December 10, 2020,
 
             WHEREAS, under Local Rule 7-3, Miyoko’s Kitchen’s opposition to the motion for summary
 
      judgment is currently due December 24, 2020, and the defendants’ reply brief is currently due
 

     December 31, 2020,

            WHEREAS, the current briefing schedule will not allow the parties to adequately present

     their arguments and evidence on summary judgment, particularly in light of counsel’s other matters
   and the upcoming holidays,

             WHEREAS, Miyoko’s intends to file a cross-motion for summary judgment on its First

      Amendment claim,

             WHEREAS, the parties believe that a consolidated briefing schedule on both the summary-


   judgment motion and cross-motion will benefit judicial economy by reducing duplicative briefing,

          THE PARTIES STIPULATE TO AND JOINTLY REQUEST THE COURT TO

    ORDER the following schedule for briefing the motion for summary judgment:
           Plaintiff’s Opposition/Cross-Motion Due:                         March 1, 2021
 
             Defendants’ Reply/Cross-Opposition Due: March 29, 2021

             Plaintiff’s Cross-Reply Due:                                     April 15, 2021

             Hearing on Motion and Cross-Motion:                              April 29, 2021



      






 

 
                                                                -1-
            Stipulation and Proposed Order re Briefing Schedule on Motion for Summary Judgment (Case No. 3:20-cv-893-RS)
              Case 3:20-cv-00893-RS Document 54 Filed 12/22/20 Page 3 of 4
      


    Dated: December 22, 2020                                           Respectfully submitted,
        /s/ Michael S. Dorsi                                           /s/Neil K. Sawhney
          Michael S. Dorsi, State Bar No. 281865                         Neil K. Sawhney (State Bar No. 300130)
        Linda L. Gandara, State Bar No. 194667                         GUPTA WESSLER PLLC
          Deputy Attorneys General                                       100 Pine Street, Suite 1250
        455 Golden Gate Avenue, Suite 11000                            San Francisco, CA 94111
          San Francisco, CA 94102-7004                                   (415) 573-03361
        (415) 510-3802                                                 neil@guptawessler.com
          Michael.Dorsi@doj.ca.gov
                                                                       Deepak Gupta (pro hac vice)
          Attorney for Defendants                                        GUPTA WESSLER PLLC
                                                                        1900 L Street, NW, Suite 312
                                                                         Washington, DC 20036
         As the attorney e-filing this document,                        (202) 888-1741
          Neil K. Sawhney attests that                                   deepak@guptawessler.com
         Michael S. Dorsi concurred in
          the filing of this document.                                   Alene Anello (State Bar No. 316387)
       /s/ Neil K. Sawhney                                            ANIMAL LEGAL DEFENSE FUND
                                                                         525 East Cotati Avenue
                                                                      Cotati, CA 94931
                                                                         (707) 795-2533
                                                                      aanello@aldf.org
                                                                      Attorneys for Plaintiff

      




 

 

 















 

 
                                                                   -2-
               Stipulation and Proposed Order re Briefing Schedule on Motion for Summary Judgment (Case No. 3:20-cv-893-RS)
           Case 3:20-cv-00893-RS Document 54 Filed 12/22/20 Page 4 of 4
      


                                                          ORDER
           Plaintiff Miyoko’s Kitchen and Defendants Karen Ross, in her official capacity as Secretary
    of the California Department of Food and Agriculture, and Stephen Beam, in his official capacity as
 
      Branch Chief of the Milk and Dairy Food Safety Branch, stipulated to a briefing schedule on
 
      Defendants’ motion for summary judgment (ECF No. 52). The parties attest that they prefer this
 
      schedule and that the schedule preserves the two-week period between the deadline for the reply brief
  

     and the hearing date. Accordingly, the Court finds good cause and adopts the proposed schedule for

     briefing on the motion under Northern District of California Local Rule 6-1(b):

          Plaintiff’s Opposition/Cross-Motion Due:                 March 1, 2021
          Defendants’ Reply/Cross-Opposition Due: March 29, 2021

             Plaintiff’s Cross-Reply Due:                             April 15, 2021

             Hearing on Motion and Cross-Motion:                      April 29, 2021

      IT IS SO ORDERED.




                  12/22 2020
             Dated: ____,

                                                                    ____________________________
                                                                      HON. RICHARD SEEBORG
                                                                    UNITED STATES DISTRICT JUDGE














 

 
                                                                -3-
            Stipulation and Proposed Order re Briefing Schedule on Motion for Summary Judgment (Case No. 3:20-cv-893-RS)
